Citation Nr: 0406434	
Decision Date: 03/11/04    Archive Date: 03/19/04

DOCKET NO.  03-01 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for status post 
right hip arthroplasty, currently rated as 50 percent 
disabling.  

2.  Entitlement to service connection for residuals of 
hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to November 
1974.  

This case comes to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision of the Atlanta, Georgia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in which an increased evaluation for status post right 
hip arthroplasty was denied and entitlement to service 
connection for residuals of hepatitis C was denied.  

Entitlement to service connection for residuals of hepatitis 
C will be addressed in the remand portion of this decision.  


FINDING OF FACT

The veteran's status post right hip arthroplasty is 
productive of markedly severe residual weakness, pain and 
limitation of motion following implantation of prosthesis.  


CONCLUSION OF LAW

The criteria for an increased evaluation of 70 percent for 
status post right hip arthroplasty have been met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5054, 5255 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA  

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  Among other things, this law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
With few exceptions, this law is applicable to all claims 
filed on or after the date of enactment, or filed before the 
date of enactment and not yet final as of that date.

The final rule implementing the VCAA was published on August 
29, 2001. 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was notified of the information necessary to 
substantiate the claims by means of the discussions in the 
April 2001 RO letter, and he was informed by the November 
2002 Statement of the Case (SOC) of the provisions of the 
VCAA.  Specifically the April 2001 RO letter notified the 
veteran of the following: 1.)  VA's duty to notify the 
appellant about the claims; 2.) VA's duty to assist the 
appellant in obtaining evidence for the claims; 3.) What the 
evidence must show to establish entitlement to the claimed 
benefits; 4.) What information or evidence the RO still 
needed from the appellant; 5.) What has been done to help the 
appellant with the claims; 6.) What the appellant could do to 
help with the claims.  Therefore, VA has no outstanding duty 
to inform the appellant that any additional information or 
evidence is needed.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159(c), (d)).  Here, the appellant was afforded 
medical examination at VA expense in April 2001.  In 
addition, the RO obtained the veteran's VA medical records 
and service medical records.  At the June 2003 Travel Board 
Hearing the veteran testified that all of his medical 
treatment was received at the VA Medical Center in Decatur, 
Georgia.  The RO has obtained those VA treatment records.  In 
addition, at the June 2003 Travel Board Hearing the veteran 
submitted additional information with a written waiver of RO 
consideration.  There is no indication that additional 
relevant medical records exist.

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the claim in the instant case 
have been properly developed.  Under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit to flowing to the veteran are 
to be avoided).  Moreover, given the completeness of the 
present record which shows substantial compliance with the 
notice and assistance provisions of the new legislation the 
Board finds no prejudice to the appellant by proceeding with 
appellate review.  Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).

The RO provided the appellant with the pertinent evidentiary 
development that was codified by VCAA and the implementing 
regulations.  In addition to performing the pertinent 
development required under VCAA and the implementing 
regulations, the RO notified the appellant of his right to 
submit evidence.  It would not breach his rights under VCAA 
and/or the implementing regulations for the Board to proceed 
to review the appeal.

II.  Increased Evaluation for Status Post Right Hip 
Arthroplasty

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in the VA's Schedule for Rating Disabilities-which 
is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  In evaluating the 
veteran's request for an increased rating, the Board 
considers the medical evidence of record.  In so doing, it is 
our responsibility to weigh the evidence before us.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All evidence must be evaluated in arriving 
at a decision regarding an increased rating.  38 C.F.R. §§ 
4.2, 4.6 (2003).

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

The U.S. Court of Appeals For Veterans Claims (Court) has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2002) 
in the first instance.  Floyd v. Brown, 9 Vet. App. 88 
(1996).  The Court has further held that the Board must 
address referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of the VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  

The veteran's service connected status post right hip 
arthroplasty is currently rated as 50 percent disabling under 
Diagnostic Codes 5054, 5255.  38 C.F.R. § 4.71a (2003).  

According to the Schedule for Rating Disabilities, a 100 
percent rating is assigned for one year following prosthetic 
replacement of the hip.  Following implantation of the 
prosthesis, a 70 percent rating is authorized for 
postoperative residuals manifested by markedly severe 
residual weakness, pain or limited motion, while a 90 percent 
rating can be assigned under the same circumstances if such 
painful weakness or limited motion requires the use of 
crutches.  Thereafter, a minimum disability rating of 30 
percent is assigned, but chronic residuals consisting of 
moderately severe weakness, pain or limited motion may be 
rated 50 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5054 (2003).  

Under Diagnostic Code 5255, malunion of the femur with slight 
knee or hip disability warrants a 10 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5255.  Malunion of the femur 
with moderate knee or hip disability warrants a 20 percent 
evaluation.  Id.  Malunion of the femur with marked knee or 
hip disability warrants a 30 percent evaluation.  Id.  
Fracture of surgical neck of the femur, with false joint or 
fracture of the shaft or anatomical neck of the femur with 
nonunion, without loose motion, weight bearing preserved with 
aid of brace warrants a 60 percent evaluation.  Id.  Fracture 
of the shaft or anatomical neck of the femur with nonunion, 
with loose motion, (spiral or oblique fracture) warrants an 
80 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5255.  

At the April 2001 QTC examination the veteran walked into the 
office with a cane in his right hand.  He was alert and 
oriented.  He was not in any acute distress.  On examination 
leg lifts from the anterior superior iliac spine to the 
medial malleolae were symmetric bilaterally at 100 cm.  He 
had no constitutional signs of bone disease such as anemia, 
weight loss, debility and armyloid liver.  The veteran also 
had no constitutional signs of arthritis such as anemia, 
weight loss, fever and skin disorder.  


The Board's review of the evidentiary record discloses that 
the veteran underwent a total right hip replacement in 
November 1994 to resolve residual pain and debility following 
in-service injury.  A 100 percent evaluation was assigned for 
one year following the surgery in accordance with the 
criteria under Diagnostic Code 5054.  

The Board is of the opinion that the evidentiary record 
favors the veteran.  At the April 2001 QTC examination 
flexion was to 45 degrees with pain starting at 45 degrees, 
extension was to 20 degrees with pain starting at 20 degrees, 
adduction was to 15 degrees, abduction was to 20 degrees, 
external rotation was to 30 degrees and internal rotation was 
to 20 degrees.  The major limitation to the active range of 
motions was pain.  The range of motion was additionally 
limited by fatigue, weakness and lack of endurance.  The 
appearance of his right hip joint was within normal limits.  
The Board has considered the application of 38 C.F.R. §§ 4.40 
(consider "functional loss" "due to pain"), 4.45 (consider 
"pain on movement, swelling, deformity, or atrophy on disuse" 
in addition to "instability of station, disturbance of 
locomotion, interference with sitting, standing and weight- 
bearing", in coordination, and excess fatigability), and 4.59 
(minimum compensable evaluation warranted for painful motion 
with joint pathology) in this case.  See also DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  At the April 2001 QTC 
examination the examiner commented that the veteran has a 
significant limitation to active range of motion of the right 
hip that is secondary to the prosthesis.  There was no 
evidence of infection of the prosthesis.  

Accordingly, the Board's application of the criteria as to 
functional loss due to pain, weakness, in coordination, etc., 
permits the conclusion that the next higher evaluation of 70 
percent more properly reflects the veteran's current nature 
and extent of severity of impairment caused by his right hip 
disability.  In this regard, the Board notes that the higher 
evaluation of 70 percent contemplates markedly severe 
residual weakness, pain and limitation of motion following 
implantation of prosthesis.  This is clearly the veteran's 
case.  The veteran does not require the use of crutches for 
ambulation and consequently does not meet the criteria for 
the next higher evaluation of 90 percent.  

A higher evaluation, 80 percent under Diagnostic Code 5255 
requires fracture of the shaft or anatomical neck of the 
femur with nonunion, with loose motion, (spiral or oblique 
fracture).  38 C.F.R. § 4.71a, Diagnostic Code 5255.  At the 
April 2001 QTC examination the femur and the pelvic bones 
were involved in the injuries in 1974.  Presently there were 
no signs of inflammation, deformity, false motion, loose 
motion, malunion, and angulation.  The veteran had no signs 
of osteomyeitis such as involvucrum or draining sinuses.  The 
right hip x-rays demonstrated a total hip prosthesis on the 
right.  The femoral and acetabular components appear 
approximately seated in their respective bones and in 
relation to each other.  A few curvilinear soft tissue 
classifications were seen surrounding the hip region.  One is 
adjacent to the superior acetabulum and another adjacent to 
the greater trochanter.  No fracture or destructive bony 
lesion was seen.  No evidence of loosening was noted.  The 
impression was total hip prosthesis on the right.  None of 
the criteria for the assignment of an 80 percent or greater 
disability rating have been met.  

For all the foregoing reasons, the Board concludes that the 
criteria for the 70 percent, but no higher, evaluation for 
service-connected status post right hip arthroplasty are met.


ORDER

Entitlement to an increased evaluation of 70 percent for 
status post right hip arthroplasty is granted, subject to the 
governing criteria applicable to the payment of monetary 
benefits.  


REMAND

The veteran has made of claim of entitlement to service 
connection for residuals of hepatitis C.  He was scheduled 
for a QTC examination on October 29, 2002.  Notice of the 
examination was mailed to the veteran on October 15, 2002.  
At the June 2003 Travel Board Hearing the veteran testified 
that he had moved and that the notice was sent to his former 
address.  He stated that he was homeless at the time the 
notice was mailed and that he would attend an examination if 
another one were scheduled.  Therefore, it is found that the 
veteran should be given another opportunity to report for the 
appropriate examinations.  In October 2003 the veteran's 
representative submitted a written statement notifying the RO 
of the veteran's current address.  Notice of examination 
should be sent to that address.  

The Court has held that fulfillment of VA's duty to assist 
the appellant includes providing him with a thorough and 
contemporaneous medical examination.  Littke v. Derwinski, 1 
Vet. App. 90, 92 (1990).  As the veteran has not yet been 
examined by VA physicians in conjunction with this claim of 
entitlement to service connection for residuals of hepatitis 
C, the Board finds that a remand is necessary.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:  

1.  The veteran is to be afforded a VA 
liver examination in order to determine 
the existence of, and if existent the 
etiology of hepatitis C.  All indicated 
special studies and tests should be 
accomplished.  The claims folder should 
be made available to the examiner for use 
in studying the case.  The examiner is 
requested to provide an opinion regarding 
the medical probability that the veteran 
currently has hepatitis C as a result of 
his military service.  The examiner is 
requested to state whether it is at least 
as likely as not (a probability of 50 
percent or more) that the veteran has 
hepatitis C related to military service.  
The clinical bases for this opinion 
should be set forth in detail.  

2.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



